Citation Nr: 1222689	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-37 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a respiratory disability, to include as due to exposure to chromium. 

3.  Entitlement to an initial compensable rating for left shoulder strain.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to May 2005 with service in Afghanistan.  He had additional active service from October 2009 to August 2010 with service in Iraq/Kuwait from November 2009 to July 2010.  The record indicates additional service with the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for a right knee disability and a respiratory condition; and from a May 2010 rating decision in which the Appeals Management Center (AMC) in Washington D.C., established a noncompensable rating for left shoulder strain.

The issues of entitlement to service connection for a right knee disability and an initial compensable rating for left shoulder strain are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has a respiratory disability manifested by a cough as the result of chromium exposure during service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that while serving on active duty in Afghanistan, he was exposed to chromium, resulting in the development of a chronic respiratory disability.  In April 2011, the U.S. Army Public Health Command confirmed that the Veteran had been exposed to chromium while in Afghanistan.  

Service treatment records, currently contained in the claims file, are negative for any evidence of exposure to chromium or any evidence of complaints, treatment or diagnosis of a respiratory disability.  However, during his January 2005 post-deployment medical assessment, the Veteran reported incurring a chronic cough and being exposed to multiple environmental toxins, such as smoke, fuel and exhaust. 

Post-service treatment records show diagnoses of chronic obstructive pulmonary disease (COPD), asthma and sinusitis soon after his discharge from active duty.  VA outpatient treatment records show that the Veteran has been diagnosed as having sinusitis, related to breathing problems. 

The Veteran was afforded a VA examination in November 2010.  Testing and examination were essentially normal, but the Veteran reported a chronic cough.  The Veteran was diagnosed as having a cough, which the examiner found was less likely than not secondary to military service.  The examiner did seem to suggest further actions to rule out gastroesophageal reflux, postnasal drip and asthma that a cough is generally related.  There was no specific rationale provided for the opinion and the examiner did not comment on the chromium exposure.  

An addendum was received from the November 2010 examiner, but no further rationale was provided; and the examiner did not comment on the Veteran's exposure to chromium.  

Information from the VA Office of Public Health and Environmental Hazards indicates that chromium exposure has been shown to cause nose irritations and nose bleeds; allergic reactions, including skin reactions; respiratory problems such as asthma, cough, shortness of breath, wheezing; and lung cancer.  

The diagnosis of a cough on the most recent VA examination, and the earlier respiratory diagnoses together with the Veteran's reports of ongoing symptoms serve to establish a current disability.

The Veteran's documented exposure to chromium establishes an in-service injury.  His reports of a continuity of symptomatology and the information from the VA Office of Public Health and Environmental Hazards places the evidence in at least equipoise as to whether the current disability is related to the injury in service.  Indeed, no other explanation for the cough has been shown.

While the VA examiner noted that GERD and post-nasal drip were likely causes of a chronic cough, the Veteran has not been shown to have these conditions.  Resolving reasonable doubt in his favor, the criteria for service connection for the variously diagnosed respiratory disability are met.


ORDER

Service connection for a respiratory disability is granted.


REMAND

After the Board's last remand it was discovered that the Veteran had active service from October 2009 to August 2010. 

The Veteran was afforded an additional VA examination in November 2010.  The Veteran reported a history of right knee pain and stiffness during his most recent deployment.  The service treatment records for this period of service have not been obtained.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

Additionally, the Board notes that a May 2009 Board decision granted the Veteran entitlement to service connection for a left shoulder disability.  A May 2010 rating decision assigned an initial noncompensable rating for that disability.  The Veteran submitted a notice of disagreement in June 2010.  It does not appear that a Statement of the Case (SOC) has been issued thus far on this issue.  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records from his most recent period of active duty from October 2009 to August 2010.

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

If the records cannot be obtained, search alternate sources of records.

If any requested records cannot be obtained, advise the Veteran of this fact.  Tell him what efforts were made to obtain the records and what additional efforts will be made regarding his claim.

2.  If records are obtained that show a current right knee disability, afford the Veteran a new VA examination in order to obtain an opinion as to whether the current disability is related to a disease or injury in service.

The examiner should review the claims folder and any relevant records in Virtual VA.  The examiner should also consider the Veteran's competent reports of knee pain since a lifting injury in service.

The examiner should provide an opinion as to whether the current disability had its onset in service, or is the result of a disease or injury in service.

The examiner should specifically comment on whether the current disability is consistent with the lifting injury reported by the Veteran.

The examiner should provide reasons for all opinions.

3.  Issue a statement of the case with regard to entitlement to a higher initial rating for a left shoulder disability.  This issue should not be certified to the Board unless a sufficient substantive appeal is received.

4.  If any benefits for which there is a perfected appeal remains denied, issue a supplemental statement of the case should be issued concerning the issues on appeal before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


